Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20160077553) in view of Xi (US 20180190190) and Wang (US 20180120615).

Regarding claim 1 Hyun teaches a stretchable display panel, comprising ([0040] FIG. 8 is a block diagram illustrating a stretchable display device): 
a plurality of pixel units ([0010] According to an example embodiment, a stretchable display device includes: a stretchable display panel including: a plurality of pixels), arranged in an array ([0010] According to an example embodiment, a stretchable display device includes: a stretchable display panel including: a plurality of pixels and also fig. 3), 
a plurality of compensating pixels ( [0060] The compensation control signal CCTL output from the compensation control signal generating unit 470 may include at least 
[[located at a gap between the plurality of pixel units]], 
a stretch detecting member (fig. 2, stretch detecting unit 200), corresponding to the plurality of compensating pixels, including a material that is capable of generating an electrical detecting signal when being stretched, so that the stretch detecting member is capable of generating a detecting signal when being stretched (fig. 2, stretchable display panel 100 may have elasticity and flexibility in an X-axis direction X-DIRECTION and a Y-axis direction Y-DIRECTION of the stretchable display panel 100. Thus, a size (or area) of the stretchable display panel 100 may be changed based on its elasticity and flexibility. In this case, since a structure of pixels included in the stretchable display panel 100 is deformed, resistances of electrodes included in the pixels may be changed, and characteristics (e.g., threshold voltage, mobility, etc) of thin film transistors included in the pixels may be changed. As a result, in the stretchable display device, luminance non-uniformity (e.g., luminance spot, etc.) may occur on the stretchable display panel 100, because a current flowing in the pixels included in the stretchable display panel 100 is changed (e.g., luminance change) as the size of the stretchable display panel 100 is changed. According to the method of FIG. 1, the current IDE flowing through the resistive film formed on the stretchable display panel 100 may be detected (S120), and the compensation control signal CCTL based on the amount of variation of the current IDE may be generated (S140). For example, a stretch detection unit 200 (e.g., a stretch detector) may be included in the stretchable display device to 
a control unit (fig. 3, ) respectively, electrically connected with the stretch detecting member and the plurality of compensating pixels; wherein the control unit is configured to determine stretch information of the stretchable display panel according to the detecting signal generated when the stretch detecting member is stretched, and supply a compensating voltage to the compensating pixel according to the stretch information ([0056] Referring to FIG. 3, the stretchable display device 400 may include a stretchable display panel 410, a scan driving unit 420 (e.g., a scan driver), a data driving unit 430 (e.g., a data driver), a timing control unit 440 (e.g., a timing controller), a row detection driving unit 450 (e.g., a row detection driver), a column detection driving unit 460 (e.g., a column detection driver), and a compensation control signal generating unit 470 (e.g., a 

Hyun may not expressly teach special purpose pixel located at a gap between the plurality of pixel units.

However Xi teaches special purpose pixel (fig. 5A DPX) located at a gap between the plurality of pixel units ([0075] each of the non-display dummy pixel may include at least one of a light-emitting element and a pixel compensation circuit).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Hyun in light of Xi teaching so that it may include special purpose pixel located at a gap between the plurality of pixel units.

The motivation is to provide pixel compensation circuit with a driving transistor for generating an operating current for pixel as per paragraph [0044].

Hyun may not expressly teach plurality of touch electrodes, each of the plurality of touch electrodes being connected with the control unit through at least one second detecting or both the second detecting line and the touch electrode being multiplexed as the stretch detecting member wherein each of the plurality of touch electrodes is made of a material which is capable of generating an electrical detecting signal when being stretched.

However, Wang teaches plurality of touch electrodes, each of the plurality of touch electrodes (fig. 1, touch sensing electrodes 02) being connected with the control unit (fig. 1, item 10) through at least one second detecting line (fig. 1), the touch electrode being multiplexed as the stretch detecting member ([0061] FIG. 7, the touch sensing electrodes 02 and the touch drive electrodes 03 have grid-like orthographic projections on the substrate 01, the touch sensing electrodes 02 are arranged in the same layer as the touch drive electrodes 03, and a distance d is formed between the touch sensing electrode 02 and the touch drive electrode 03. As shown in FIGS. 8a and 8b, when the capacitive touch screen is bent, the distance d between the touch sensing electrode 02 and the touch drive electrode 03 will vary. For example, as shown in FIG. 8a, when the capacitive touch screen is bent toward the side of the substrate 01 facing the touch sensing electrodes 02, the distance d between the touch sensing electrode 02 and the touch drive electrode 03 is decreased, and the coupling capacitance value therebetween is increased. For example, as shown in FIG. 8b, when the capacitive touch screen is bent toward the side of the substrate 01 facing away from the touch sensing electrodes 02, the distance d between the touch sensing electrode 02 and the touch drive electrode 03 is increased, and the coupling capacitance value therebetween is decreased. Therefore, through detecting the capacitance values of the touch sensing or both the second detecting line and the touch electrode being multiplexed as the stretch detecting member, 
Wherein each of the plurality of touch electrodes (fig. 1, touch sensing electrodes 02)  is made of a material (fig. 6A, item 021-022) which is capable of generating an electrical detecting signal when being stretched ([0061]). 

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Hyun in light of Wang teaching so that it may include plurality of touch electrodes, each of the plurality of touch electrodes being connected with the control unit through at least one second detecting line, the touch electrode being multiplexed as the stretch detecting member, or both the second detecting line and the touch electrode being multiplexed as the stretch detecting member wherein each of the plurality of touch electrodes is made of a material which is capable of generating an electrical detecting signal when being stretched.
.

The motivation is to provide a capacitive touch screen and a bending judgment method.

Regarding claim 2 Hyun teaches wherein the stretch information includes a stretched position and a stretch degree of the stretchable display panel (fig. 1, item s120, also fig. 2-3); the control unit is configured to determine a compensating voltage of the 

Claims 3-7 is canceled.
Regarding claim 8 Hyun in view of Xi and Wang teach wherein an orthogonal projection position of each of the plurality of touch -4-electrodes on the display panel is in one-to-one correspondence with an orthogonal projection position (Wang: fig. 4,) of each of the plurality of compensating pixels (Xi: [0075]) on the display panel.

claim 9 Hyun in view of Xi and Wang teach wherein an orthogonal projection position of each of the plurality of touch electrodes on the display panel corresponds to orthogonal projection positions (Wang: fig. 4,) of two or more of the plurality of compensating pixels (Xi: [0075]) on the display panel.

Regarding claim 10 Hyun teach wherein an extension direction of the second detecting line (fig.3, RC1) is a same as a first stretchable direction of the stretchable display panel (fig. 3, [0058] The scan driving unit 420 may provide a scan signal to the stretchable display panel 410 via the first through n-th scan-lines SL1 through SLn. The data driving unit 430 may provide a data signal DATA or a compensated data signal DATA' to the stretchable display panel 410 via the first through m-th data-lines DL1 through DLm. That is, as a size of the stretchable display panel 410 is changed, the data driving unit 430 may provide the data signal DATA to the pixels that are located in a region in which a current change is not detected when currents flowing through the resistive films RR1 through RRj and RC1 through RCk formed on the stretchable display panel 410 are monitored, and may provide the compensated data signal DATA' to the pixels that are located in a region in which a current change is detected when the currents flowing through the resistive films RR1 through RRj and RC1 through RCk formed on the stretchable display panel 410 are monitored. The row detection driving unit 450 may detect the first current flowing through the first resistive film RR1 through RRj extending in the first direction to generate a first detection signal RES1 corresponding to (e.g., indicating) the first current. The column detection driving unit 460 may detect the second current flowing through the second resistive film RC1 through 

Regarding claim 11 Hyun in view of Xi teach wherein the plurality of pixel units are arranged in a plurality of rows and a plurality of columns (Hyun: [0010] According to an example embodiment, a stretchable display device includes: a stretchable display panel including: a plurality of pixels also in fig. 3); and one column of the compensating pixels are disposed at a gap between two adjacent columns of the pixel units (Xi: fig. 5A, ([0075] each of the non-display dummy pixel may include at least one of a light-emitting element and a pixel compensation circuit).

Regarding claim 12 Hyun in view of Xi teach wherein one column (Hyun: [0010] According to an example embodiment, a stretchable display device includes: a stretchable display panel including: a plurality of pixels also in fig. 3) of the compensating pixels are disposed at a gap between any two adjacent columns of the pixel units (Xi: fig. 5A, ([0075] each of the non-display dummy pixel may include at least one of a light-emitting element and a pixel compensation circuit).

Regarding claim 13 Hyun in view of Xi teach wherein a size of the compensating pixel (Xi: fig. 5A, DPX) in the row direction is less than or equal (Xi: fig.5A) to a size of the pixel unit in the row direction.

Regarding claim 14 Hyun in view of Xi teach wherein one row of the compensating pixels (Xi: fig. 5A, DPX) are disposed at a gap between any two adjacent rows of the pixel units (Xi: fig. 5A).

Regarding claim 15 Hyun in view of Xi teach wherein a size of the compensating pixel (Xi: fig. 5A, DPX)  in the row direction is less than or equal to a size of the -5-pixel unit in the row direction (Xi: fig. 5A); and a size of the compensating pixel in the column direction is less than or equal to a size of the pixel unit in the column direction. (Xi: fig. 5A).

Regarding claim 16 Hyun teach wherein a material of the stretch detecting member includes a power generation yarn ([0056] Referring to FIG. 3, the stretchable display device 400 may include a stretchable display panel 410, a scan driving unit 420 (e.g., a scan driver), a data driving unit 430 (e.g., a data driver), a timing control unit 440 (e.g., a timing controller), a row detection driving unit 450 (e.g., a row detection driver), a column detection driving unit 460 (e.g., a column detection driver), and a compensation control signal generating unit 470 (e.g., a compensation control signal generator). In an example embodiment, the stretchable display device 400 may be an organic light 

Regarding claim 17 Hyun teach a display device, comprising the stretchable display panel (fig. 3).

Regarding claim 18 Hyun teach display a method of the stretchable display panel comprising: receiving a detecting signal generated by a stretch detecting member (fig. 1, S120); 
determining stretch information of the stretchable display panel according to the detecting signal (fig. 1, S140); and supplying a compensating voltage to a compensating pixel according to the stretch information (fig. 1, S160).

Regarding claim 19 Hyun teach display wherein the stretch information includes a stretched position and a stretch degree of the stretchable display panel; and the supplying a compensating voltage to a compensating pixel according to the stretch information, includes: determining the compensating voltage of the compensating pixel at the stretched position according to light-emitting brightness of a pixel unit and the stretch degree at the stretched position; inputting the determined compensating voltage to the compensating pixel at the stretched position, and compensating for the light-
[0055] FIG. 3 is a block diagram illustrating a stretchable display device according to some example embodiments. 
[0056] Referring to FIG. 3, the stretchable display device 400 may include a stretchable display panel 410, a scan driving unit 420 (e.g., a scan driver), a data driving unit 430 (e.g., a data driver), a timing control unit 440 (e.g., a timing controller), a row detection driving unit 450 (e.g., a row detection driver), a column detection driving unit 460 (e.g., a column detection driver), and a compensation control signal generating unit 470 (e.g., a compensation control signal generator). In an example embodiment, the stretchable display device 400 may be an organic light emitting display device. In this case, the stretchable display device 400 may further include a power supply unit (e.g., a power supply) to provide power voltages ELVDD and ELVSS to the pixels via a plurality of power-lines. In another example embodiment, the stretchable display device 400 may be a liquid crystal display device. In this case, the stretchable display device 400 may further include a backlight unit (e.g., a backlight) to provide light to the stretchable display panel 410).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20160077553) in view of Xi (US 20180190190)  Wang (US 20180120615) and further in view of Jeong (US 20140306985).

Regarding claim 20 Hyun does not teach wherein the determining the compensating voltage of the compensating pixel, includes: the greater the received detecting signal, the larger the compensating voltage of the compensating pixel.

However Jeong teach wherein the determining the compensating voltage of the compensating pixel, includes: the greater the received detecting signal, the larger the compensating voltage of the compensating pixel (fig. 7, S720-S730, [0101] The control unit 500 corrects an image according to the correction value received from the correction unit 400, and then, displays the corrected image on the display unit 100 in operation S730. The correction unit 400 may adjust a data signal applied to at least one display area of the first display area D1 and the second display area D2, so as to minimize brightness and saturation differences between the first display area D1 and the second display area D2. The brightness correction of the first display area D1 and the second display area D2 may be performed by adjusting a voltage level of a data signal applied to the pixels of the first display area D1 and the second display area D2, and the saturation correction of the first display area D1 and the second display area D2 may be performed by adjusting a voltage level of a data signal applied to sub-pixels of 

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Hyun in light of Chen teaching so that it may include wherein the determining the compensating voltage of the compensating pixel, includes: the greater the received detecting signal, the larger the compensating voltage of the compensating pixel.

The motivation is to provide a flexible display device that improves a non-uniform image quality when a display unit bends.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JEONG et al. US 20150116608.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625